Pish, J.
An indictment which charges the accused “ with the offense of assault with intent to rape,” for that he, on a named date, in a designated county, “ then and there unlawfully and with force and arms in and upon [a named female] . . violently, feloniously, and forcibly did make an assault, with intent her the said [female] then and there forcibly and against her will to feloniously ravish and carnally know,” is not demurrable upon the ground that it “ does not allege any offense under the laws of Georgia,” or “ because it does not allege any overt act that the defendant did, going to show that he intended to commit the crime of rape.”

Judgment affirmed.


By five Justices.